DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Comments
The substitute specification of May 28, 2021 has been ENTERED.

Applicant’s remarks with the amendment of May 28, 2021 have been carefully considered.  Applicant’s amendment of May 28, 2021 along with the remarks of the amendment have overcome the objection to the specification; the rejection of claims 1-18 under 35 USC 112(b); the rejection of claims 1-18 under 35 USC 112(a); and, the rejection of claims 1-18 under 35 USC 101.

The rejections set forth below are new rejections that were necessitated by the amendment.

It is noted that newly-added, independent claim 19 is essentially identical to claim 1 in the preliminary amendment, except the word, “further” on line 18 of claim 1 in the preliminary amendment is not present in claim 19.

Comments on the Amendment of May 28, 2021
The text of 37 CFR 1.52(a) is as follows:
Papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application, or a reexamination or supplemental examination proceeding.
(1) All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination or supplemental examination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and:
(i) Flexible, strong, smooth, non-shiny, durable, and white;
(ii) Either 21.0 cm by 29.7 cm (DIN size A4) or 21.6 cm by 27.9 cm (8 1/2 by 11 inches), with each sheet including a top margin of at least 2.0 cm (3/4 inch), a left side margin of at least 2.5 cm (1 inch), a right side margin of at least 2.0 cm (3/4 inch), and a bottom margin of at least 2.0 cm (3/4 inch);
(iii) Written on only one side in portrait orientation;
(iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent; and
(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”  (Bold added).
The text of 37 CFR 1.121(a) is as follows:
“(a) Amendments in applications, other than reissue applications. Amendments in applications, other than reissue applications, are made by filing a paper, in compliance with § 1.52, directing that specified amendments be made.”
The claim listing with the amendment of May 28, 2021 fails to comply with 37 CFR 1.121(a) and with 37 CFR 1.52(a)(1)(iv) in that the changes in the claims in the claim listing are not “plainly and legibly written” in “permanent dark ink or its equivalent.”  Particularly, it appears that the changes in the claim listing were made using color to track the changes.  Since color was used in the claim listing, the claim listing is not in “permanent dark ink or its equivalent.”  Since the image file wrapper (IFW) when viewed through the desktop application viewer (DAV) is only capable of properly encoding and displaying black and white, the use of color in the claim listing results in the claim listing not being “plainly and legibly written.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquiring unit” in claim 19; “predicting unit” in claim 19; “extracting unit” in claim 19; “filter processing unit” in claim 19; “initial setting unit” in claim 19; and, “initial predicting unit” in claim 19.  In each of these listed terms, “unit” is the generic placeholder.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Each of the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; and, “initial predicting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of the listed claim limitations is a specialized function, which requires the support of the computer performing the function and of the algorithm performing the function.  The 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; and, “initial predicting unit” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of the listed claim limitations is a specialized function, which requires the support of the computer performing the function and of the algorithm performing the function.  The specification and drawing figures fail to recite the algorithm for each these listed claim limitations, so, each of these claim limitations is indefinite and unclear. Therefore, newly-added claim 19 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for the use of one or more of these listed claim limitations.
Throughout newly-added claim 19 each and every use of the word, “unit” is indefinite and unclear in context as to whether the word, “unit” names hardware or software.  It is noted in the original set of claims and in the specification, the various 
Assuming that the uses of the word, “unit” in each of claim 19 names parts of a computer algorithm, claim 19 is indefinite and unclear overall as to how a “device” is recited in that each claim would fail to recite any structure at all.
On line 13 of independent claim 1 as newly-amended and on line 8 of newly-added independent claim 19, “latest predicted positions” is indefinite and unclear in context as to which “predicted positions” among the set of “predicted positions” are “latest.”  The same remarks apply to “the latest predicted positions” on line 21 of claim 1 and on line 16 of claim 19.
On line 29 of claim 1 and on lines 21-22 of claim 19, “a latest predicted position” is unclear in context as to how this singular term relates to the plural “latest predicted positions” on line 13.  Is “a latest predicted position” just any one of the “latest predicted positions,” or is it the most recent of all of the “latest predicted positions”?
Each of dependent claims 2-18 is unclear, at least, in that it depends from unclear, independent claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; “initial predicting unit”; “evaluation value calculation unit”; “selection unit”; and, “collision judgement unit”  in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of the listed claim limitations is a specialized function, which requires the support of the computer performing the function and of the algorithm performing the function.  The specification and drawing figures fail to recite the algorithm for each these listed claim limitations, so, each of these claim limitations is not described in the disclosure so as to show that the inventors at the time of filing had possession of the invention.  Neither the text of the specification nor the drawing figures, especially the flow chart of Figure 4, which is at a high level of generality, is adequate to describe the necessary algorithm for the specialized functions of the “acquiring unit”; “predicting unit”; 

Rejection under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to “products that do not have a physical or tangible form,” namely, an algorithm.
It is presumed for purposes of this rejection that the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; and, “initial predicting unit” in claim 19 do NOT invoke 35 USC 112(f), and that the listed terms refer solely to parts of the algorithm in Figure 4.
In MPEP 2106.03, subsection I, it is stated, “Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).”  (Bold added).
In interpreting each of the claim limitations “acquiring unit”; “predicting unit”; “extracting unit”; “filter processing unit”; “initial setting unit”; and, “initial predicting unit” in claim 19 as being solely portions of the algorithm in the flowchart of Figure 4, claim 19 in its entirety is directed to “products that do not have a physical or tangible form.”  Thus, claim 19 is directed to claiming subject matter that does not fall within one of the statutory categories of invention of 35 USC 101.

Potentially-Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648